          Case 2:21-cv-00185-DB Document 3 Filed 02/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                           UNITED STATES DISTRICT COURT

 8                                FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KENNETH BUFORD POLLARD, III,                         No. 2:21-cv-0185 DB P
11                             Petitioner,
12              v.                                         ORDER
13    UNKNOWN,
14                             Respondent.
15

16             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

17   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not paid the filing fee or filed a request to

18   proceed in forma pauperis.

19             The application attacks a conviction issued by the San Luis Obispo Superior Court. While

20   both this court and the United States District Court in the district where petitioner was convicted

21   have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973), any and all

22   witnesses and evidence necessary for the resolution of petitioner’s application are more readily

23   available in San Luis Obispo County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

24             Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

25   transferred to the United States District Court for the Central District of California.

26   Dated: February 5, 2021

27

28   DLB:9/DB/prisoner-habeas/poll0185.108

                                                           1
